Citation Nr: 0503640	
Decision Date: 02/10/05    Archive Date: 02/22/05

DOCKET NO.  99-10 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for bilateral defective 
hearing.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.  

4.  Entitlement to an increase in the 20 percent evaluation 
currently assigned for shell fragment wound to the right 
(minor) forearm, involving Muscle Group VII.  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1967 to April 1969.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 1998 decision by 
the RO which denied service connection for defective hearing 
and tinnitus, denied an increased rating for the residuals of 
a shell fragment wound to the right forearm, and granted 
service connection and assigned a 50 percent evaluation for 
PTSD.  A personal hearing at the RO was held in August 1999.  
A personal hearing before the undersigned member of the Board 
in Washington, D.C. was held in July 2002.  The Board 
undertook additional development of the appeal in September 
2002, and remanded the appeal to the RO for additional 
development in August 2003.  

The issue of an increased rating for PTSD is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran is not shown to have a hearing loss at 
present which is related to service.  

3.  The veteran is not shown to have tinnitus at present 
which is related to service.  

4.  The residuals of a shell fragment wound to the right 
forearm are manifested by pain, good muscle strength, 
multiple retained metallic fragments, and no objective 
evidence functional limitation; the residuals are productive 
of not more than moderately severe disability.  


CONCLUSIONS OF LAW

1.  Bilateral defective hearing was not incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1110, 1154, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 4.85, 4.86, Part 4, Diagnostic Code 6100 
(effective prior to and from June 10, 1999).  

2.  The veteran does not have tinnitus due to disease or 
injury which was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1101, 1110, 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2004).  

3.  The criteria for an increase in the 20 percent evaluation 
assigned for shell fragment wound to the right forearm, 
involving Muscle Group VII are not met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 4.3, 4.7, 4.73, Part 4, including Diagnostic Code 
5307 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 (West 2002).  This law redefines the obligations of VA 
with respect to the duty to assist, including to obtain 
medical opinion where necessary, and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

In Pelegrini v. Principi, 18 Vet. App. 112, (2004), referred 
to as Pelegrini II, although the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") 
noted that the statute and the regulation provide for pre-
initial-AOJ adjudication notice, the Court also specifically 
recognized that, where, as in the case currently before the 
Board, that notice was not mandated at the time of the 
initial AOJ decision, the AOJ did not err in not providing 
such notice specifically complying with 38 U.S.C.A. § 5103 
(a) and 38 C.F.R. § 3.159, because an initial AOJ 
adjudication had already occurred.   

The Board concludes that information and discussions as 
contained in the September 1998 rating decision, the November 
1998 and April 2004 statements of the case, the February and 
November 1999 and September 2004 supplemental statements of 
the case (SSOC), he August 2003 Board remand, and in letters 
sent to the veteran in January 1998 and 2003, and in April 
2004, have provided the veteran with sufficient information 
regarding the applicable regulations.  Additionally, these 
documents notified him why this evidence was insufficient to 
award the benefits sought.  Thus, the veteran has been 
provided notice of what VA was doing to develop the claim, 
notice of what he could do to help his claim, and notice of 
how his claim was still deficient.  Additionally, the veteran 
provided testimony at a hearing at the RO in August 1999 and 
before the undersigned member of the Board at the RO in July 
2002.  Because no additional evidence has been identified by 
the veteran as being available but absent from the record, 
the Board finds that any failure on the part of VA to further 
notify the veteran what evidence would be secured by VA and 
what evidence would be secured by the veteran is harmless.  
Cf. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Under the facts of this case, the Board finds that the record 
has been fully developed, and that it is difficult to discern 
what further guidance VA could have provided to the veteran 
regarding what additional evidence he should submit to 
substantiate his claim.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  
There is no indication that there is additional evidence to 
obtain; there is no additional notice that should be 
provided; and there has been a complete review of all the 
evidence without prejudice to the veteran.  As such, there is 
no indication that there is any prejudice to the veteran by 
the order of the events in this case.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  Any error in the sequence of events 
is not shown to have any effect on the case, or to cause 
injury to the veteran.  The Board concludes that any such 
error is harmless, and does not prohibit review of this 
matter on the merits.  See ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 
753 F.2d 1349, 1352 (5th Cir. 1985).  

Factual Background

The service medical records show that the veteran sustained 
multiple shell fragment wounds to the right forearm from a 
booby trap explosion in June 1968.  The wounds were debrided 
and the veteran was air evacuated to a field hospital.  There 
were multiple shrapnel fragments imbedded throughout the soft 
tissue and a 20 by 6 cm granulating wound on the volar 
surface of the right forearm with exposure of the flexor 
carpi radialis tendons.  A split-thickness skin graft was 
taken from the right thigh and placed on the forearm wound.  
The veteran tolerated the procedure well and the graft was 95 
percent adhered after two weeks.  The veteran developed an 
abscess on the forearm about five weeks later, which was 
excised and drained, and he was started on antibiotics.  The 
abscess and wound responded well to treatment and healed 
without further complications after a few days.  The veteran 
was discharged to limited duty in October 1968, with a 
restriction on use of the right hand for six months.  

The service medical records are silent for any complaints, 
abnormalities, or diagnosis for any hearing problems or 
tinnitus.  His separation examination in March 1969 showed a 
nine-inch skin graft on the right forearm with no functional 
disability.  His ears were normal.  An audiological 
examination was not conducted.  

When examined by VA in December 1971, the veteran gave a 
history of his shell fragment wound injury.  He reported that 
his right arm got stiff in cold weather and that he had some 
limitation of motion in fingers.  He made no mention of any 
hearing problems or tinnitus.  On examination, there was a 
well healed, 17 by 3 cm skin graft on the volar aspect of the 
right forearm.  The tendon beneath the graft was palpable and 
moved freely.  There were eight small well-healed scars on 
the right forearm measuring from 1 to 3 cm in diameter.  X-
ray studies revealed numerous metallic foreign bodies in the 
soft tissue of the right forearm with no evidence of bony 
destruction.  Regarding his hearing, the examiner noted that 
the ears were normal and there was no evidence of a hearing 
loss.  The diagnoses included multiple scars on the right 
forearm with retained foreign bodies, minimal loss of motion 
in the right index finger, and no pathology of clinical 
significance.  

By rating action in February 1972, service connection was 
established, in part, for residuals of a shell fragment wound 
to the right forearm involving Muscle Group VII, and a 20 
percent evaluation was assigned, effective from November 2, 
1971, the date of receipt of claim.  Except for 100 percent 
ratings for convalescence following surgery in June 1998 and 
August 2001, the 20 percent evaluation has remained in effect 
ever since.  

A claim of service connection for PTSD, defective hearing, 
tinnitus, and an increased rating for the right forearm 
disability was received in December 1997.  

On VA examination for muscles in January 1998, the veteran 
complained of weakness in the right hand with use associated 
with a sensation of pins and needles in the fingers and 
numbness in the right hand.  He had stiffness in the fingers 
of the right hand.  The veteran described the pain as 
constant and temporarily relieved with medications.  He 
reported being unable to reach overhead, difficulty buttoning 
his shirt, nocturnal symptoms, and aggravation of right hand 
pain when driving.  He experienced flare-ups seven to eight 
times a year and said he had to take off from work about 10 
days a year.  Steroid injections had sometimes helped.

On examination, there was a 16 by 3 cm adherent scar on the 
right forearm.  Deep tendon reflexes were 1+ and symmetric, 
and strength was 4/5 in the right extensor carpi radialis and 
intrinsics; all other muscles in the right upper extremity 
were 5/5.  Sensation to light touch and pinprick was 
diminished in the right forearm and first three fingers of 
the hand.  Flexion of the right wrist was to 70 degrees, 
extension to 50 degrees, radial deviation to 20 degrees, and 
ulnar deviation was to 30 degrees.  Flexion of the right 
thumb was to 15 degrees with extension to 20 degrees; 
abduction of the thumb was to 70 degrees.  Digits two through 
five showed flexion to 90 degrees and extension to 45 
degrees.  Opposition of the thumb and little finger was 
within normal limits.  Tinel sign was negative and Phalen 
sign was positive on the right.  The diagnoses included 
residuals of forearm muscle injury with retained metallic 
foreign body, disfiguring and adherent scars on the right 
anterior distal forearm, and right median nerve neuropathy.  

June 1998 X-ray studies revealed multiple small metallic 
densities consistent with shrapnel in the region of the 
posterior medial epicondyle of the distal left humerus.

The veteran underwent right ulnar nerve decompression without 
complication in June 1998.  A physical therapy note in 
October 1998 (19th visit) indicated that the veteran had 
essentially no pain in the right elbow since the surgery.  He 
had intermittent numbness in the 4th and 5th digits which was 
decreased since the surgery.  Active range of motion in the 
right elbow was from 0 to 130 degrees with normal motion in 
the right wrist.  Strength in the right upper extremity was 
as follows:  elbow in flexion and extension was 5/5 within 
available range; in supination and pronation 4+/5; wrist 
flexion 4/5; extension 4+/5.  Grip strength in the right hand 
was 74 pounds of force.  The therapist indicated that the 
veteran reached maximum rehab potential and was discharged 
from therapy.  

On VA audiological examination in December 1998, pure tone 
thresholds, in decibels, were as follows:  




HERTZ



1000
2000
3000
4000
AVG.
RIGHT
25
25
X
30
27
LEFT
30
25
X
30
28

Speech recognition ability was 96 percent in each ear.  The 
veteran reported periods of bilateral tinnitus, most often 
when it was quiet.  

At a hearing at the RO in August 1999, the veteran described 
the problems he had with his right hand and the pain he 
experienced when making certain movements.  His testimony at 
a hearing before the undersigned member of the Board in July 
2002 was essentially the same.  

On VA peripheral examination in September 1999, the veteran 
complained of pain, weakness, and numbness in his right hand.  
On examination, power, tone, and bulk was normal in all 
muscles except for wrist flexion, finger flexors, flexor 
hallucis longus, flexor digiti minimi, which were all 4/5.  
There was some slight extension of finger weakness of 4+/5 
and decreased sensation to pinprick in all five fingers.  

On VA orthopedic examination in September 1999, there was no 
evidence of tenderness or swelling.  Dorsiflexion of the 
right wrist was to 50 degrees with 3/5 strength and plantar 
flexion was to 40 degrees with 4/5 strength.  Radial and 
ulnar deviation was to 30 degrees with 4/5 muscle strength.  
There was no evidence of swelling or atrophy of the intrinsic 
muscles of the right hand.  Grip strength with flexion of the 
wrist and fingers was 3/5, with 4/5 strength on extension.  
Abduction strength of the fingers was 5/5.  All movements of 
the fingers were pain free.  The veteran could approximate 
the tips of his fingers to the tip of his thumb without 
difficulty.  The index finger lacked 3/4-inch of full flexion 
when approximating the tips of his fingers to the transverse 
palmar crease, all remaining fingers and thumb had full 
flexion and extension.  There was no evidence of tenderness 
or swelling of the metacarpophalangeal joints, proximal 
interphalangeal (PIP) joints, or distal interphalangeal (DIP) 
joints.  The diagnoses included residuals of shell fragment 
wounds to the right forearm, residuals of reconstructive 
surgery to the right forearm and elbow, residual weakness and 
sensory loss of the right forearm and hand with multiple 
retained fragments.  

A September 1999 VA neurological examination of the right 
upper extremity revealed the power, tone and bulk were normal 
in all muscles except for wrist flexion, finger flexors, 
flexor hallucis longus flexor digiti minimi which was 4/5.  
There was some slight extension of finger weakness at 4+/5.  
There was decreased sensation to pinprick in all five fingers 
of the right hand.  

Private medical records show that the veteran underwent right 
submuscular ulnar nerve transposition and right lateral 
epicondylar fasciotomy and debridement without complication 
in August 2001.  

VA outpatient treatment records dated in October 2001 noted 
that following surgery, the veteran had been on a 
strengthening program.  Range of motion of the right elbow 
was normal, and strength has improved from 4/5 to 4+/5.

On VA neurological examination in February 2003, the veteran 
complained of chronic pain and weakness in the right wrist 
and numbness in all fingers.  He denied any flare-ups and 
said that his pain was constant.  Objective examination 
revealed some was weakness in the right biceps, triceps, 
wrist extensors and flexors, and small muscles of the hand.  
Tone was decreased on the right side and there was some 
atrophy in the forearm flexors, hypothenar eminence, and 
thenar eminence.  There was a 8 by 2-inch scar on the 
anterior surface of the forearm with associated loss of 
tissue in the flexors, and two thin, well-healed scars on the 
right elbow.  Sensation was absent in the 2nd, 3rd, and 4th 
digits of the right hand, and deep tendon reflexes were 
absent in the right biceps, triceps, and brachioradialis.  
The impression included evidence of atrophy in the forearm 
flexors, hypothenar and thenar eminence and sensory 
abnormalities of the median, ulnar, and radial nerves.  

On VA orthopedic examination in February 2003, the veteran 
reported flare-ups 2-3 times a week, resulting in 60% to 70% 
of full use during those times.  There was a tender 15.5 by 3 
cm skin graft scar on the right forearm with some 
subcutaneous tissue loss.  The muscles of the flexors of the 
forearm, fingers, thumb and pronators were palpated.  There 
were no excessive adhesions and no muscle herniation.  The 
flexor of the carpus and long flexors of the fingers and 
thumb had normal function and strength.  However, all 
movements reproduced and aggravated his pain including wrist 
flexion both in radial and ulnar deviation.  There were 
multiple, well healed scars about the right elbow which were 
tender to palpation, but no evidence of draining.  The 
remainder of the elbow showed no significant abnormality of 
color or deformity.  There was evidence of some slight 
swelling, but no atrophy or evidence of heat.  There was 
minimal crepitance and some tenderness in the elbow.  
Extension of the elbow was to 0 degrees with flexion to 115, 
with pain from 110 to 115 degrees.  Supination was to 90 
degrees with pronation to 60 degrees.  Repetitively flexion 
and extension of the elbow five times revealed no change in 
ranges of motion of the elbow.  X-ray studies showed retained 
foreign bodies and possible degenerative joint disease of the 
right elbow.  The examiner noted that the veteran was able to 
function doing his activities of daily living, including 
bathing, dressing, cleaning, cooking, eating, driving and 
walking.  The diagnoses included shrapnel wounds to the right 
elbow with moderate severe injury to muscle group VII.  

In an addendum in April 2004, the examiner indicated that he 
had reviewed the claims file and that he had no additional 
information to add to his report of February 2003.  

Service Connection - In General

A veteran seeking disability benefits must establish:  (1) 
status as a veteran;  (2) the existence of a disability;  (3) 
a connection between the veteran's service and the 
disability;  (4) the degree of the disability; and  (5) the 
effective date of his disability.  Boyer v. West, 210 F. 3d 
1351 (2000). 

Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in disability.  See 38 U.S.C. § 1110 (formerly 
§ 310).  In the absence of proof of a present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).

Under the applicable criteria, service connection may be 
established for any disability incurred in or aggravated by 
active service, or where sensorineural hearing loss is 
demonstrated to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1110, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  

Alternate methods are provided within this framework by which 
service connection may be granted.  For example, the 
chronicity provisions of 38 C.F.R. § 3.303(b) (2004) are 
applicable where evidence, regardless of its date, shows that 
a claimant had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the Court, lay 
observation is competent.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2004).  

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides:  

For the purposes of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition 
scores using the Maryland CNC Test are 
less than 94 percent.  

38 C.F.R. § 3.385 (2004).  


Defective Hearing & Tinnitus

The service medical records showed no complaints or 
abnormalities indicative of a hearing loss or tinnitus.  The 
veteran was asked to submit evidence showing that he had a 
hearing loss at present on at least two occasions during the 
pendency of this appeal, but failed to reply.  Furthermore, a 
VA audiological examination in December 1998 did not show a 
hearing loss for VA purposes.  Although the examiner 
indicated that the veteran had a low frequency hearing loss, 
the audiological findings did not met the above criteria for 
defective hearing for VA purposes.  The first reported 
complaint of tinnitus was with the filing of this claim in 
December 1997, more than 27 years after service.  

As indicated above, in order for consideration to be given to 
a claim of entitlement to service-connection, there must be a 
showing that a particular injury or disease resulting in 
disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110.  Furthermore, as stated in Boyer, there 
must be a present disability.  Here, there is no evidence of 
hearing loss for VA purposes at anytime either in service or 
at present.  

While the veteran believes that he has a hearing loss and 
tinnitus at present which is related to military service, he 
has presented no competent evidence to support that 
assertion.  The veteran, as a layman, is not competent to 
provide an opinion regarding an issue involving medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492; Epps v. 
Brown, 9 Vet. App. 341 (1996).  

Given the absence of proof of a present hearing loss or 
competent evidence showing that the veteran has a hearing 
disability at present, as defined in 38 C.F.R. § 3.385, or 
that any current tinnitus is related to military service, 
there is no basis to grant service connection.  Accordingly, 
the appeal is denied.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  



Increased Rating

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2004).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2004).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess movement, pain, weakness, excess 
fatigability, or incoordination is demonstrated, and those 
factors are not contemplated in the relevant rating criteria.  
38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

For purposes of rating functional impairment of the upper 
extremities, a distinction is made between major (dominant) 
and minor extremities.  In this case, the medical evidence of 
record clearly reflects that the veteran is left-handed.  
Thus, the rating for his right forearm disability is based on 
the criteria for evaluating disabilities of the minor 
extremity.  Additionally, the record does not show that his 
injury involved more than one muscle group, thus combining 
and elevating evaluations would not yield a severe rating.  

A muscle injury rating will not be combined with a peripheral 
nerve paralysis rating of the same body part, unless the 
injuries affect entirely different functions.  38 C.F.R. 
§ 4.55(a) (2004).

The criteria for the evaluation of residuals of healed 
gunshot wounds involving muscle groups are set forth in 38 
C.F.R. § 4.56.  The criteria consist of the type of injury, 
the history and complaint, and the objective findings.  A 
moderately severe disability of muscles involves a through- 
and-through or deep penetrating wound by a high velocity 
missile of small size or a large missile of low velocity, 
with debridement or with prolonged infection or with 
sloughing of soft parts, and intermuscular cicatrization.  
There must be evidence of hospitalization for a prolonged 
period in service for treatment of the wound.  The record 
must contain consistent complaints of cardinal symptoms of 
muscle wounds.  There must be evidence of unemployability 
because of inability to keep up with work requirements, if 
present.  The objective findings are entrance and, if 
present, exit scars which are relatively large and so 
situated as to indicate a track of a missile through 
important muscle groups.  There are indications on palpation 
of loss of deep fascia, or loss of muscle substance or loss 
of normal firm resistance of muscles compared with the sound 
side.  The tests of strength and endurance of the muscle 
groups involved (compared with the sound side) give positive 
evidence of impairment.  

A severe disability of muscles involves a through- and-
through or deep penetrating wound due to a high-velocity 
missile, or a large or multiple low-velocity missiles, or 
with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and cicatrization.  The 
history and complaints are similar to the criteria set forth 
for a moderately severe level, in an aggravated form.  The 
objective findings include extensive ragged, depressed and 
adherent scars of skin so situated as to indicate wide damage 
to muscle groups in the track of the missile.  The following, 
if present, are also signs of severe muscle damage: (a) x-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; (b) adhesions of scar to one of the long bones, 
scapula, pelvic bones, sacrum or vertebrae, with epithelial 
sealing over the bone rather than true skin covering in an 
area where bone is normally protected by muscle; (c) 
diminished muscle excitability to pulsed electrical current 
in electrodiagnostic tests; (d) visible or measurable 
atrophy; (e) adaptive contraction of an opposing group of 
muscles; (f) atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and (g) induration or atrophy of an 
entire muscle following simple piercing by a projectile.  

The veteran is currently assigned a 20 percent evaluation for 
residuals of a shell fragment wound to the right forearm 
under Diagnostic Code (DC) 5307 for impairment of Muscle 
Group (MG) VII, which governs flexion of the wrist and 
fingers.  Moderately severe impairment of MG VII of the non-
dominant arm is assigned a 20 percent disability rating.  
Severe impairment of MG VII of the non-dominant hand is 
assigned a 30 percent disability rating.  

Based on a review of the evidence of record, the Board 
concludes that the current disability rating is appropriate.  
The shell fragment wound resulted primarily in soft tissue 
damage to the right forearm which required skin grafting.  
There was minimal muscle damage and no evidence of nerve or 
tendon involvement.  Although the veteran developed a abscess 
on the forearm during recovery, it was excised and drained 
without complication, and cleared in a few days.  

A review of the evidence detailed above reveals that the 
veteran's right forearm disability is, at best, moderately 
severe in nature.  Examinations have found no evidence of any 
bone or significant muscle damage.  The veteran complained of 
pain and weakness in the right arm and hand, and examinations 
have revealed that he does suffer from some limitation of 
motion in the right wrist.  While he undoubtedly suffers from 
some weakness and diminished grip strength on the right side, 
the February 2003 muscle examination showed good strength in 
his wrist, hand, and all fingers, albeit with some pain.  
There are no objective findings of more than mild atrophy or 
of loss of deep fascia or muscle substance, or more than mild 
impairment of muscle tonus.  Therefore, the Board finds that 
the veteran's right forearm injury is no more than moderately 
severe in nature, and that a higher 30 percent rating for 
severe muscle injury is not warranted by the evidence.  The 
record does not show that the veteran's injury involved more 
than one muscle group, thus combining and elevating 
evaluations would not yield a severe rating.  

While there appear to be some sensory impairment indicative 
of neurological damage, because the right forearm injury is 
rated under MG VII, which affects flexion of the wrist and 
fingers, this Diagnostic Code cannot be combined with a 
peripheral nerve paralysis rating of the same body part, 
because the injuries affect the same functions.   

The Board is aware of the veteran's statement that the right 
arm is painful.  The symptoms the veteran describes indicate 
that he may experience some fatigue-pain and lowered 
threshold of fatigue stemming from the muscle injury.  At the 
same time, however, there is no objective evidence showing 
that the muscle injury produces more than moderate weakness 
or that it results in impairment of coordination or 
significant uncertainty of movement.  In this regard, the 
medical evidence demonstrates good motor power of the 
affected muscle, with strength graded at least 4 on a scale 
of 5.  Additionally, repetitive motion testing for purposes 
of determine whether there was any function impairment under 
the holding in DeLuca in February 2003, showed no decrease in 
the veteran's range of motion of the right upper extremity.  

Additionally, the Board notes that an evaluation in excess of 
20 percent is not possible under the applicable diagnostic 
codes based on limitation of motion of the minor wrist.  DCs 
5215 or 5214.  Finally, a separate rating for arthritis is 
not warranted because ratings under Diagnostic Code 5307 are 
based on limitation of motion.  See Butts v. Brown, 5 Vet. 
App. 532, 539 (1993) (holding that the Board's choice of 
diagnostic code should be upheld so long as it is supported 
by explanation and evidence).  As such, a rating in excess of 
20 percent for residuals of shell fragment wound to the right 
(minor) forearm, involving MG VII, is not warranted.  


ORDER

Service connection for bilateral defective hearing is denied.  

Service connection for tinnitus is denied.  

Entitlement to an increased rating for shell fragment wound 
to the right (minor) forearm, involving Muscle Group VII, is 
denied.  


REMAND

Concerning the issue of an increased rating for PTSD, the 
Board notes that the veteran was last examined by VA in 1998, 
nearly seven years ago.  Moreover, the examination was 
conducted for the purpose of establishing service connection.  
Moreover, the clinical findings were not sufficiently 
detailed or responsive to the applicable rating criteria.  

Comprehensive findings conforming to the regulations are 
needed to evaluate the claim.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  As the current 
medical evidence of record does not provide a clear picture 
of the severity of the veteran's PTSD, the Board finds that 
an additional psychiatric examination should be undertaken.  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA who treated him 
for his PTSD since 1998.  After the 
veteran has signed the appropriate 
releases, those records not already in 
the file, should be obtained and 
associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtained records identified by the 
veteran, a written notation to that 
effect should be placed in the file.  The 
veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard in order that they be provided the 
opportunity to obtain those records and 
submit them for VA consideration.  

2.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his PTSD.  All 
indicated tests and studies are to be 
performed.  The claims folder and a copy 
of this remand must be made available to 
the psychiatrist for review, and a 
notation to the effect that this record 
review took place should be included in 
the report.  The examiner should indicate 
which of the following criteria ((a), 
(b), or (c)), more closely reflects the 
degree of impairment caused by the 
service-connected PTSD:  

(a) Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b) Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships.  

(c) Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.  

The examiner should describe the findings 
in detail and provide a complete 
rationale for all opinions and 
conclusions; any opinion should be 
supported by reference to specific 
medical records on file.  The examiner 
should be advised that all manifestations 
covered in the rating schedule cited 
above must be addressed so that the Board 
may rate the veteran in accordance with 
the specified criteria.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim. 

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If the report 
does not include an adequate response to 
the specific opinion requested, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2004).  

5.  After the requested development has 
been completed, the RO should review the 
veteran's claim based on all the evidence 
of record and all governing legal 
authority, including the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  In considering 
the rating to be assigned his PTSD, 
consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999) which held that at the time of an 
initial rating, separate staged ratings 
may be assigned for separate periods of 
time based on the facts found.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


